DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed on May 20, 2022, has been entered.  Claims 27-37, 39 and 47 are currently pending in the application.  Claims 38 and 40-46 have been cancelled.  All previous rejections of claims 38 and 40-46 have been withdrawn in view of the cancellation of claims 38 and 40-46.  The previous 112 (a) and (b) rejections of claims 27-37, 39 and 47 have been withdrawn in view of applicant’s claim amendments.  The previous double-patenting rejection has been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27-32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Altom et al. (US 2007/0202154) in view of Yamka et al. (US 8,057,828), Capodieci (US 2010/0040745), Perlman (US 2008/0044539), Sunvold et al. (US 2011/0027416) and Josephson et al. (US 2008/0299286).
Regarding claims 27, 29 and 30, Altom et al. teach a pet food composition that includes fiber and protein (p. 6 col. 1; [0085]).  The fiber component includes a combination of pecan shells [0032].  The pet food of Altom et al. is also taught to comprise fiber including tomato pomace, beet pulp and citrus pulp [0046], as well as cellulose [0047].
Altom et al. is silent as to the pet food comprising flax seed.  Altom et al. teaches the pet food may comprise cranberries [0063], but does not specifically teach cranberry pomace.  Altom et al. teach the pet food comprising animal protein at 20 to 50% by weight of the pet food [0054], but does not specifically teach a hydrolyzed plant or animal protein as claimed.
Regarding the flax seed, Yamka et al. teach that flax seed is a source of fiber known to be included in pet foods, along with citrus pulp, beet pulp and cranberry (col. 7 lines 1-15).
Regarding the cranberry pomace, Capodieci teaches cranberry pomace as a source of fiber in pet food (e.g., p. 6 SWP Formula 2, p. 7 SWP Formula 5).
Regarding the hydrolyzed animal or plant protein, Josephson et al. teach a pet food composition comprising an animal protein, where the animal protein is a hydrolyzed chicken livers present at 25% by weight of the composition (p. 3 Formula 2).  Josephson et al. also teach hydrolyzed liver as palatability enhancing [0009].  The instant specification at [0038] teaches that hydrolyzed chicken liver comprise a nutritionally complete amino acid profile.
Therefore, as the claimed flax seed and cranberry pomace are taught in the prior art as sources of fiber known to be included in pet foods, it would have been obvious to have included flax seed and cranberry pomace as additional fiber sources in the pet food of Altom et al. and arrive at the claimed invention.  This would have required no more than routine experimentation, and would have been expected to provide the predictable result of a pet food composition containing a variety of fiber sources as these claimed fiber sources were known to be included in pet foods before the instant invention.
Altom et al. teach that the pet food may comprise antioxidants [0058], but is silent as to the pet food comprising pomegranate extract or green tea extract.
Perlman et al. teach pomegranate extract and green tea extract as sources of polyphenolic antioxidants [0096, 0113].  Perlman et al. further teach that the particle size of the extract purees can be controlled and varied by the degree of shear [0250].  Therefore, one of ordinary skill would have been able to have arrived at the claimed particle size through no more than routine experimentation with the reasonable expectation that the extracts would be a suitable source of polyphenols given that the claimed extracts are known in the prior art to be included in foodstuffs.
Therefore, where Altom et al. teach that their pet food may comprise antioxidants, it would have been obvious to have included pomegranate extract and green tea extract as these ingredients were known to be sources of polyphenolic antioxidants as taught by Perlman et al.  The presence of these components would have been expected to function as antioxidants as is recognized in the art.  Therefore, the inclusion of the claimed pomegranate and green tea extracts is considered to be obvious over the prior art.
Altom et al. teach the pet food comprising a carbohydrate in the form of a grain or cereal [0065], but are silent as to the pet food comprising oat bran.
Sunvold et al. teach a pet food comprising carbohydrates that are grains or cereals, including oat bran [0033].  
Therefore, where Altom et al. teach that their pet food may comprise carbohydrates, it would have been obvious to have included oat bran as a carbohydrate, as oat bran was known to be included in pet foods as taught by Sunvold et al.  The presence of oat bran in the pet food of Altom et al. would have been expected to function as a carbohydrate as is recognized in the art.  Therefore, the inclusion of the claimed oat bran is considered to be obvious over the prior art.
Further, where modified Altom et al. teach the pet food comprising an animal protein in an amount encompassing the claimed amount, and where Josephson et al. teach that hydrolyzed chicken livers were known to be contained in pet foods in amounts falling within in the claimed range, it would have been obvious to have included hydrolyzed chicken liver in a pet food in an amount claimed as the amount is consistent with amounts reported in the prior art.
Where the combination of references discloses the same ingredients in the core matrix, then the preamble to a “controlled release pet food” is considered to have been met.  The limitation of the matrix comprising a fiber source comprising the fiber-bound polyphenols is also considered to be met where all of the claimed components are taught by the prior art to be included in pet food compositions.
As the combination of references discloses fiber ingredients as set forth above, including the cranberry pomace, the matrix is considered to have a dissolution profiled such that the fiber-bound polyphenols are not available to the upper GI tract of the mammal (e.g., dog or cat) after ingestion.  Note that the claims being examined are product claims and the availability would be dependent on a future event (i.e., ingestion) occurring.
Regarding claim 28, Altom teach their pet food for dogs (i.e., canines) and cats [0018].
Regarding claims 31 and 32, Altom et al. teach the pet food comprising from about 0.5% to about 10% by weight of pecan nut shell, which encompasses and thereby renders obvious the claimed ranges [0038].  They also teach citrus pulp and beet pulp as supplemental fiber sources [0046], and teach that the total supplemental fiber source is present from about 5% to 20% by weight of the pet food [0043].  Specific dry food examples in Altom et al. teach pet food comprising 1.0 and 3.0 % by weight beet pulp and 5.0 wt. % pecan shell (p. 6, Examples 2, 4 and 6).  Therefore, it would have been obvious to have provided the citrus pulp and beet pulp in amounts as claimed, as the total of the amounts for additional fiber claimed consistent with the amounts taught by Altom and therefore considered to be obvious over the prior art.  Further, Altom et al. provide motivation to adjust the amount of supplemental fiber to promote intestinal health and modulate intestinal bacteria [0041].
Yamka et al. teach flax seed as a source of fiber in pet food to be interchangeable with citrus pulp and beet pulp as set forth above with regard to claim 27.
Therefore, where Altom et al. teach that the total supplemental fiber source is present from about 5% to 20% by weight of the pet food [0043], it would have been obvious to have additionally included flax seed as a fiber source to provide the total supplemental fiber in an amount falling within the claimed range and where the total of beet pulp, citrus pulp and flax seed is within the range taught by Altom et al.
The examples of Capodieci teach cranberry pomace as a source of fiber in pet food at amounts of 1.82 and 2.00 % by weight of the pet food (e.g., p. 6 SWP Formula 2, p. 10 SWP Formula 7).  These amounts are close to the amounts of claims 31 and 32.  Where Capodieci teaches the cranberry pomace provides fiber, and where Altom et al. teach the adjustment of the amounts of fiber in the pet food and speak to the effects imparted by both the insoluble and soluble fibers ([0032], [0041]), one of ordinary skill would have been able to have adjusted the amount of the fiber sources to have arrived at amounts as claimed through no more than routine experimentation.  Further, given that the components in claims 31 and 32 are taught in the prior art as sources of fiber known to be included in pet foods, the claimed amounts are not considered to represent an unobvious contribution over the prior art.
Regarding claim 39, where Altom et al. teach that the pet food containing fiber is fed to pets to promote the overall health of the pet (e.g., [0010-0011]), it would have been obvious to administer to the pet (i.e., mammal) an effective amount of the pet food.  It is noted that any mammal is considered in need of preventing or inhibiting symptoms of inflammatory bowel disease.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Altom et al. (US 2007/0202154) in view of Yamka et al. (US 8,057,828), Capodieci (US 2010/0040745), Perlman (US 2008/0044539), Sunvold et al. (US 2011/0027416) and Josephson et al. (US 2008/0299286) as applied to claim 27 above, and in further view of Kenichi et al. (JP 2011-246387; English translation provided) with evidence provided by Hyvital® (Hyvital® Wheat Glutamine PN.  Date Unknown.  Downloaded December 7, 2021, from https://www.frieslandcampinaingredients.com/ingredient/hyvital-wheat-glutamine-pn-2/).
Modified Altom et al. teaches pet food compositions as detailed above with regard to claim 27.  The combination is silent as to the pet food comprising peptidyl glutamine.
Kenichi et al. teach that wheat protein hydrolysates from wheat gluten that are high in glutamine are reported to impart effects including maintaining muscle performance and improving joint function.  These what protein hydrolysates are taught to be included in pet foods (Abstract; 0037).  These wheat protein hydrolysates are considered to meet the claimed “peptidyl glutamine” as evidenced by the Hyvital® product literature, which is the peptidyl glutamine product used in the instant invention.
Therefore, as the claimed peptidyl glutamine is taught by the prior art to be included in pet foods to impart various health-improving functions, to have included the peptidyl glutamine of Kenichi et al. in the pet food of modified Altom et al. is considered to be obvious over the prior art where all of the claimed components are being employed in the manner reported in the prior art for inclusion in compositions administered to pets.

Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Altom et al. (US 2007/0202154) in view of Yamka et al. (US 8,057,828), Capodieci (US 2010/0040745), Perlman (US 2008/0044539), Sunvold et al. (US 2011/0027416) and Josephson et al. (US 2008/0299286) as applied to claim 27 above, and in further view of Friesen et al. (US 2006/0045909).
Modified Altom et al. teaches pet food compositions as detailed above with regard to claim 27.  The combination is silent as to the pet food further comprising medium chain triglycerides and ginger root powder.
Friesen et al. teach that both MCTs and ginger are known to be included in pet foods as bioactive dietary components (BDCs) [0032, 0090, 0093].  Where ginger is taught by Friesen et al., it would have been obvious to have selected ginger root powder as ginger root powder is a well-known form of ginger.
Therefore, as the claimed MCTs and ginger root powder are taught by the prior art to be included in pet foods to impart various health-improving functions, to have included the MCTs and ginger of Friesen et al. in the pet food of modified Altom et al. is considered to be obvious over the prior art where all of the claimed components are being employed in the manner reported in the prior art for inclusion in compositions administered to pets.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Altom et al. (US 2007/0202154) in view of Yamka et al. (US 8,057,828), Capodieci (US 2010/0040745), Perlman (US 2008/0044539), Sunvold et al. (US 2011/0027416) and Josephson et al. (US 2008/0299286) as applied to claim 27 above, and in further view of Baker (US 2008/0317885).
Modified Altom et al. teaches pet food compositions as detailed above with regard to claim 27.  The combination is silent as to the pet food further comprising boswellia serrata extract.
Baker teaches boswellia serrata extract, which includes boswellic acids, is used to treat degenerative joint disease and other inflammatory processes in humans and other animals [0010, 0042].  Baker teaches Boswellia serrata extract in pet foods, including both dog and cat foods [0089, 0120].
Therefore, as the claimed Boswellia serrata extract is taught by the prior art to be included in pet foods to impart various health-improving functions, to have included the Boswellia serrata extract of Baker in the pet food of modified Altom et al. is considered to be obvious over the prior art where all of the claimed components are being employed in the manner reported in the prior art for inclusion in compositions administered to pets.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Altom et al. (US 2007/0202154) in view of Yamka et al. (US 8,057,828), Capodieci (US 2010/0040745), Perlman (US 2008/0044539), Sunvold et al. (US 2011/0027416) and Josephson et al. (US 2008/0299286) as applied to claim 27 above, and in further view of Sharpe et al. (US 2012/0142082).
Modified Altom et al. teaches pet food compositions as detailed above with regard to claim 27.  The combination is silent as to the pet food further comprising yeast beta glucan.
Sharpe et al. teach that yeast beta glucan is known to have immuno-modulating effects and improve the health in animals [0299].
Therefore, as the claimed yeast beta glucan is taught by the prior art to be included in pet foods to impart various health-improving functions, to have included the yeast beta glucan of Sharpe et al. in the pet food of modified Altom et al. is considered to be obvious over the prior art where all of the claimed components are being employed in the manner reported in the prior art for inclusion in compositions administered to pets.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Altom et al. (US 2007/0202154) in view of Yamka et al. (US 8,057,828), Capodieci (US 2010/0040745), Perlman (US 2008/0044539), Sunvold et al. (US 2011/0027416) and Josephson et al. (US 2008/0299286) as applied to claim 27 above, and in further view of Lin et al. (US 2004/0096481).
Modified Altom et al. teaches pet food compositions as detailed above with regard to claim 27.  
Altom et al. teaches their pet food comprising fiber sources in addition to pecan fiber, where the supplemental fibers promote intestinal health and favorably modulate intestinal bacterial populations [0041].
However, the combination is silent as to the pet food further comprising microbial cell wall fractions configured to promote hindgut commensal biota.
Lin et al. teach a pet food comprising yeast cell wall fractions as a fiber source [0025].
Therefore, as the claimed yeast cell wall fractions are taught by the prior art to be included in pet foods as a fiber source, to have included the yeast cell wall fractions of Lin et al. in the pet food of modified Altom et al. is considered to be obvious over the prior art where all of the claimed components are being employed in the manner reported in the prior art for inclusion in compositions administered to pets.  Further, given that Altom et al. teach the inclusion of fiber in pet food for promoting intestinal health and favorably modulating intestinal bacterial populations as indicated above, and given the yeast cell wall fractions are taught by Lin et al. to be a source of fiber in pet food, the yeast cell wall fractions are considered to “promote hindgut commensal biota” to meet claim 47.

Response to Arguments

Applicant's arguments filed May 20, 2022, have been fully considered.
The previous 112 (a) and (b) rejections of claims 27-37, 39 and 47 have been withdrawn in view of applicant’s claim amendments.  The previous double-patenting rejection has been withdrawn in view of applicant’s claim amendments.
Applicant’s arguments regarding the previous prior art rejections (Remarks, pp. 7-8) have been considered but are not persuasive in view of the new rejections set forth above that were necessitated by applicant’s claim amendments.

Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nikki H. Dees/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        
Nikki H. Dees